Title: From George Washington to James Wood, 2 March 1782
From: Washington, George
To: Wood, James


                        
                            Sir
                            Phila 2 March 82
                        
                        I have to reply to your favor of the 2nd feby—With respect to the proposition of the Prisoners—tho’ in some
                            instances it might be attended with advantage yet if once the precedent is established the applications of that nature
                            will it is to be feared become general & that the far greatest part of them would have no other intention but to
                            return to the Enemy especially the British; besides, tho’ from the present appearance of things we are not likely to want
                            them as objects of Exchange, the Events of War are uncertain and it would not be proper to put them intirely out of our
                            power however a very good judgement may be formed of the inclinations of many of them & such as fully Evince a
                            desire of remaining in the Country may be distinguished from the rest and kept with us till the last for I only want to
                            have something evincive.

                    